03/04/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 19-0450
                                   _________________

360 RECLAIM, LLC, a Montana limited liability
company,

             Plaintiff and Appellee,

      v.
                                                                    ORDER
WILLIAM M. RUSSELL, an individual,
and MOUNTAIN VIEW INVESTMENTS,
L.C., an Idaho limited liability company,

             Defendants and Appellants.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to William M. Russell, to all counsel of
record, and to the Honorable Robert B. Allison, District Judge.

                                                  For the Court,




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                     March 4 2020